Citation Nr: 1215113	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  06-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a disability manifested by essential tremors of each upper extremity.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1970 to April 1972, January 2003 to October 2003, and November 2006 to September 2007.  He has been awarded a Combat Infantryman Badge and a Purple Heart Medal.  [The Board notes that the Veteran had additional periods of service with the Army National Guard which have not been conclusively verified.  Insofar as he alleges that his initial diagnosis of bilateral hand tremors was at Bagram Air Base Afghanistan, the Board observes that any such service which places him in Afghanistan would have been federalized service (qualifying for VA compensation benefits).]  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board hearing in July 2009.  His representative withdrew the hearing request in writing.  In October 2009 and in March 2011 the claim was remanded for additional development. 

The  issues of service connection for PTSD and an increased rating for multilevel discogenic and degenerative changes of the lumbosacral spine have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See January 2011 statements from theVeteran)  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The March 2011 Board remand noted that the Veteran had received private treatment from Dr. Gould with University of California  Davis Medical Clinic (See March 2004 VA examination report) and Dr. Dubin in Auburn, California (See March 2008 VA examination report).  As records of such treatment are pertinent evidence with respect to the issue on appeal, the RO was instructed to (with assistance from the Veteran) secure copies of complete clinical records from all identified sources.  

March 2011 correspondence to the Veteran from the RO sought authorization from him for VA to secure treatment records from Drs. Gould and Dubin.  He did not provide the authorizations, but instead submitted treatment reports from Dr. Dubin dated in April and May 2008.  As such isolated treatment reports are not an adequate substitute for complete treatment records encompassing the prolonged rating period (i.e., to reflect a complete disability picture), at that point it was incumbent on the RO to advise the Veteran that his submission was an inadequate response, remind him of § 3.158(a), again ask him to provide the appropriate releases, and if he declined to provide the release, or a year lapsed with no response, the claim should have been readjudicated under § 3.158(a).  If the records sought were secured, the RO was to then arrange for an examination of the Veteran.  

Instead of following such process, the RO, without affording the Veteran the year he had to respond, arranged for him to be examined (leaving the impression that his nonresponse to the request for the release was acceptable-notwithstanding § 3.158(a)).  The May 2011 examination is inadequate because it was based on an incomplete record, i.e., the treatment records from Drs. Gould and Dubin not secured.  Furthermore, a review of the claims file found that subsequent to the May 2011 examination VA and service department treatment records were added to the claims file along with records from Dr. Dubin submitted by the Veteran.  Notably, the VA records include a January 2011 impression/diagnosis on neurological evaluation that the Veteran "has a higher risk of progression to Parkinson's Disease [a disease now presumed related to exposure to herbicides in Vietnam] in the future," the STRs include notations of numbness and tingling in April and August 2007, and the records from Dr. Dubin appear incomplete as they suggest ongoing treatment prior to the earliest records received.  

The examination is also inadequate because the examiner based his conclusion in part on not having records of treatment for tremors during military service in Afghanistan to verify the Veteran's subjective claims (a matter on which the Veteran is competent to testify).  However, the examiner notes a neurologist's report stating that the Veteran claimed his tremor in the left hand started after Vietnam in the early 1970s and that, at the time of examination, the Veteran reported his tremors started in 2002 or 2003 when he was stationed in Afghanistan.  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as having tremors in service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

Finally, the March 2011 Board remand noted that, "[I]n his February 2005 notice of disagreement, [the Veteran] stated that he did not have this condition prior to serving in Afghanistan (and that the tremors were the reason for his removal from National Guard flying duties since his return from deployment).  He did not provide the date when his bilateral hand tremors were initially diagnosed, but claimed that such diagnosis was at the TF44 CSH (Task Force 44 Combat Support Hospital) at Bagram Air Base Afghanistan, and that he had a consultation with a flight physician regarding the tremors."  The remand noted that the records of such evaluation are not associated with the STRs in the claims file and, as they would be critical evidence in the matter at hand, require exhaustive development.  

Hence, the RO was instructed to ask the Veteran to provide approximate dates of his alleged evaluation/treatment for essential hand tremors while he was serving in Afghanistan and "arrange for exhaustive development for complete clinical records of all such treatment and evaluations (to specifically include contacting the medical facility at Bagram Air Base in Afghanistan, and any storage facility where the records may have been retired)."  The RO was instructed to certify if there is no record of such treatment, or if the records have been lost or destroyed and note the scope of the search in the record.  In response to the RO request for identifying information, the Veteran responded that he was in country from January 2003 through October 2003 but did not know the exact dates of his review with TF 44 doctors.  Although additional STRs have been obtained, the records do not include evaluation/treatment while the Veteran was serving in Afghanistan.  Such records were requested in October 2011; however, the search was for records from November to December 2006 (not 2003 as specified by the Veteran).  Moreover, the scope of the search is not noted in the record, it does not appear that the medical facility at Bagram Air Base in Afghanistan and/or any storage facility where the records may have been retired was contacted, and it has not been certified that there is no record of such treatment or if the records have been lost or destroyed.  

As action ordered in the Board's prior Remand was not completed, but remains necessary for proper adjudication of this claim, the case must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for exhaustive development for complete clinical records of all treatment and evaluations received by the Veteran while he was serving in Afghanistan from January 2003 through October 2003 (to specifically include contacting the medical facility at Bagram Air Base in Afghanistan, and any storage facility where the records may have been retired).  If there is no record of such treatment, or if the records have been lost or destroyed, it should be so certified.  The scope of the search must be noted in the record.

2.  The RO should ask the Veteran to identify the providers of any and all treatment and evaluations he has received for essential tremors (and dates when such occurred) and to provide any releases necessary for VA to secure records of any such private treatment (to specifically include records from Drs. Gould and Dubin.)  In connection with this request he should be reminded of the provisions of 38 C.F.R. § 3.158(a).  The RO should secure copies of complete clinical records from all identified sources (and specifically any pertinent VA records outstanding).  If a private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  The RO should not proceed to the development ordered below unless the Veteran responds.  If he does not respond within the time afforded in the regulation, or indicates that he will not provide the releases sought, the case should be further processed under 38 C.F.R. § 3.158(a).

3.  If the records sought in (1) and (2) above are received, or are certified to be unavailable, the RO should arrange for the Veteran to be examined by a neurologist to determine the nature and etiology of his claimed disability manifested by essential tremors of both upper extremities.  His claims file must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed.  All pertinent findings should be described in detail.  Based on review of the claims file and examination of the Veteran, the examiner should:

(a) Identify (by medical diagnosis) any underlying disability the Veteran has that is manifested by upper extremity essential tremors (comment regarding whether such symptoms are early manifestations of Parkinson's disease) and 
(b) Opine whether it is at least as likely as not (a 50 percent or better probability) that any such disability entity diagnosed is related to the Veteran's active duty (federalized) service, including in Afghanistan (i.e., was first manifested during, or is related to duties in the course of, such service).  The opinion must consider the Veteran's competent and credible lay statements/reports of experiencing tremors in service.  The examiner must explain the rationale for all opinions.

4.  The RO should then re-adjudicate this claim.  If it remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

